PER CURIAM.
Affirmed. See In re M.F.G. v. Department of Children and Families, 723 So.2d 290, 292 (Fla. 3d DCA 1998) (parental rights should be terminated “where a parent suffers from a mental condition making future harm to the child likely, and where there is no reasonable basis to conclude that the parent’s condition will improve.”); Wiggins v. Department of Health and Rehabilitative Servs., 616 So.2d 127, 128 (Fla. 2d DCA 1993) (affirming termination of a mother’s rights based, in part, upon the testimony of a psychiatrist that “he had severe doubts that she was actually taking her [prescribed] medication and did not find her really committed to treatment.”).